Citation Nr: 1404512	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1983 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO denied service connection for a disability of the shoulders in a March 1989 rating decision.  The Veteran did not appeal.  In January 2008, the Veteran filed a claim specifically addressing the left shoulder.  In September 2012, the Board reopened the Veteran's claim finding that new and material evidence had been presented.  The case was remanded for adjudication on the merits by the RO.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.


FINDING OF FACT

A left shoulder disability did not originate during active service or within one year of discharge from service, and is not caused by or otherwise related to any incident in active service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a March 2008 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any outstanding evidence.

The Board acknowledges that the Veteran has not had a VA examination in connection with his claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The Board concludes an examination is not needed because there is no evidence of an injury to the shoulder in service and no indication that a shoulder disability, diagnosed almost 20 years after separation from service, was incurred in service or is related to an incident in service.  The evidence of record does not raise a reasonable possibility that a VA examination would result in findings favorable to the Veteran and therefore, not having an examination is not prejudicial to the Veteran in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's general statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).   

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file with which to make a decision on the issue decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007). 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service. Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. §3.307(a).  The term "chronic disease" refers only to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

In this case, the service treatment records contain no complaints of shoulder pain or discomfort and no treatment for an injury to the shoulders. The Veteran's Medical Evaluation Review Board records show no reported shoulder conditions or complaints.  The Veteran's July 1988 separation examination was negative for shoulder problems and he denied swollen or painful joints.  Upon physical examination, no abnormalities of the upper extremities were found.  The records do indicate that the Veteran fell while playing basketball in October 1987.  Thereafter, he sought continuing treatment for injuries of the ankles and knees, but there was no indication that a shoulder disability or injury resulted from the fall.

The Veteran filed his initial claim for service connection in December 1988.  A January 1989 clinical record indicated the Veteran's concern that his shoulders seemed to "pop" when he moved them.  The examination report suggests, however, this had been "no real problem."  Thereafter, an examination was performed in February 1989.  There was no pain or limitation of motion in either shoulder.  A shoulder disability was not found.  

The Veteran did not seek treatment for his shoulders until November 2007, when he stated he had experienced "[p]ain in the left shoulder for 5 months."  The Veteran denied any history of injury to the shoulder and stated "his pain just kind of started and has gotten steadily worse."  Upon physical examination, limitation of motion with pain was noted.  X-rays indicated "high-riding of the distal clavicle" and "spur of the distal acromion" which was thought to be impinging the supraspinatus tendon.  Impingement syndrome of the left shoulder was diagnosed.  In November 2008, the Veteran underwent a left shoulder arthroscopy followed by open acromioplasty, resection of the distal clavicle, and repair of a small tear in the supraspinatus tendon.  

The evidence indicates that the Veteran currently has a disability of the left shoulder.  The Board finds that service connection is not warranted, however, because the evidence does not indicate that the Veteran injured his left shoulder in service or that his current left shoulder disability was incurred in service or is related thereto. Two criteria necessary for a grant of service connection are not met.

There was evidence of 'popping' within one year, but there was no treatment for or diagnosis of a shoulder disability until 20 years after service.  Treatment records do not indicate any upper extremity concerns until 2004 when the Veteran complained of numbness and tingling in the left arm; even then a x-ray of the shoulder was within normal limits.

Following review of the evidence, the Board concludes that a left shoulder disability was not caused by and is not the result of the Veteran's active service.  There is no evidence showing an in-service injury to the shoulder or a continuity of treatment for a chronic condition that manifested to a degree of 10 percent within one year of discharge from active duty.  Indeed, the Veteran does not allege treatment in service or continuous symptomatology since service.  The long period of time that passed between the Veteran's period of active service and the onset of impingement syndrome in the left shoulder weighs heavily against a relationship between the two. See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service). 

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a left shoulder disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


